Humphreys, J. This is the second appeal in this case. One purpose of the first appeal was to test the question of whether the south half of sections 8, 9 and 10 and all of sections 14, 15, 16, 17 and 18, township 8 south, range 28 west, in the county of Howard, were subject to assessment for benefits in Road Improvement District No. 1, in Howard County, Arkansas. The trial court, in the first trial, held that it was not within the power of the Legislature to include said lands in the road improvement district and to authorizé their assessment for benefits after they had been exempted by the county court organizing said district under the general laws of the State. This court ruled, on the former appeal, that in the reorganization of the district by legislative enactment the Legislature had power to include the lands in the district and to authorize their assessment, notwithstanding the fact that they had been exempted by the county court organizing the district. This 'branch of the case was therefore remanded to the circuit court with directions to assess said lands according to the benefits to be received by them from said improvement. For a full statement of the case and ruling of this court on the former appeal see Payne v. Road Improvement District No. 1, 149 Ark. 491. On remand of the case the circuit court made a finding that the amount of the assessments to be charged against appellants’ lands was the only question for the circuit court to determine, as there had been a legislative determination that the lands were benefited. The court then found that five per cent, of the assessed valuation of the lands was a reasonable assessment of benefits to be derived from the improvements, and ordered and adjudged an assessment of benefits in that amount against the lands. The court also found that, according to the weight of the evidence, the lands were not benefited at all on account of the contemplated improvements. Appellants have prosecuted an appeal to this court from that judgment. It is contended by appellants that the judgment does not pursue the findings of the court, and for that reason should be reversed. The judgment does conform to the finding of the court upon the issue determined by it. The cause was remanded upon the former appeal for the trial court to determine the amount of benefits to be derived by the lands on account of the contemplated improvements, the Legislature theretofore having determined that benefits did and would accrue to said lands on account of said improvements. The findings made by the court within the issues authorized the entry of the judgment. The findings without the issue were unauthorized by the mandate, and properly had no place in the case. They must therefore be treated as surplusage. Act No. 594 of tlie General Assembly of 1921 has been called to the attention of this court for the first time in the progress of this case, so far as appears from the record before us. This cause was brought to us-without a bill of exceptions, and there is nothing in the record showing that the attention of the- trial court was called to this statute. This statute excluded the lands in controversy from the district, and consequently exempted them from the assessment of benefits on account of improvements in the district, provided, of course, the act did not impair the obligations of contracts entered into during the interim between the inclusion and the exclusion of the lands in the district by legislative’ enactment. This is an issue, according to the record, that was not presented to the court below, and will not be determined by this court on appeal. This is a matter of assessment of benefits against the lands only, and appellants will not lose any rights to which they are entitled on account of their lands being exempted by act 594, Acts of tire General Assembly of 1921, if no intervening rights accrued during the period their lands were included within the district by legislative enactment, as they can, in that event, interpose said act against the enforcement of the assessment. No error appearing, the judgment is affirmed.